U NITED S TATES N AVY –M ARINE C ORPS
              C OURT OF C RIMINAL A PPEALS
                          _________________________

                              No. 201700366
                          _________________________

                  UNITED STATES OF AMERICA
                                  Appellee
                                      v.
                   OSCAR HERNANDEZ
Aviation Boatswain’s Mate (Aircraft Handling) Third Class (E-4)
                            United States Navy
                                 Appellant
                          _________________________

Appeal from the United States Navy-Marine Corps Trial Judiciary
  Military Judge: Commander Jonathan T. Stephens, JAGC, USN.
  Convening Authority: Commander, Navy Region Southwest, San
                            Diego, CA.
 Staff Judge Advocate’s Recommendation: Captain Donald C. King,
                           JAGC, USN.
 For Appellant: Lieutenant Commander Derek C. Hampton, JAGC,
                               USN.
 For Appellee: Lieutenant Commander Ian MacLean, JAGC, USN;
                 Captain Sean M. Monks, USMC.
                       _________________________
                             Decided 5 June 2018
                           _________________________
Before H UTCHISON , F ULTON , and S AYEGH , Appellate Military Judges
                        _________________________
This opinion does not serve as binding precedent but may be cited as
persuasive authority under NMCCA Rule of Practice and Procedure
18.2.
                           _________________________
   PER CURIAM:
    Pursuant to his pleas, the appellant was convicted by a military judge
sitting as a general court-martial of one specification of attempted abusive
sexual contact and four specifications of abusive sexual contact in violation of
Articles 80 and 120, Uniform Code of Military Justice (UCMJ), 10 U.S.C. §§
880 and 920. The military judge sentenced the appellant to 14 months’
                 United States v. Hernandez, No. 201700366


confinement, reduction to pay grade E-1, total forfeitures, and a bad-conduct
discharge. The convening authority (CA) approved the sentence as adjudged
and, except for the bad-conduct discharge, ordered it executed.
    In his sole assignment of error, the appellant asserts that the
promulgating order does not accurately reflect the appellant’s plea of guilty to
the sole specification of Charge I or his plea of guilty to Charge III. We agree.
Although the appellant has not identified or asserted any prejudice, he is
entitled to an accurate official record of his proceedings and we will order
corrective action in our decretal paragraph. See United States v. Crumpley,
49 M.J. 538, 539 (N-M. Ct. Crim. App. 1998). Following our corrective action,
we conclude that the findings and sentence are correct in law and fact, and no
error materially prejudicial to the substantial rights of the appellant
remains. Arts. 59(a) and 66(c), UCMJ.
   The findings and sentence are affirmed. The supplemental court-martial
order shall reflect that the appellant pleaded guilty to the sole specification of
Charge I and to Charge III.
                                        For the Court




                                        R.H. TROIDL
                                        Clerk of Court




                                        2